Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 2/4/2020.
Claims 1-20 are examined 
Claims 1-4, 8-10, 12-18 are rejected. 
Claims 5, 6, 7, 11 and 19-20 are objected.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 2/4/2020 and 2/7/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

				Examiner Notes
Examiner points to applicant’s representative to include full form of ‘RF’ in claim language as it might be overlooked as minor error. Examiner interprets ‘RF’ as Radio Frequency as known in art to one of ordinary skills. 

Allowable Subject Matter
Claims 5, 6, 7, 11 and 19-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner describes that the prior art of record fails to teach or reasonably suggest claim 7, 11, 19 and 20 limitation(s) as described in claim lanaguge and mainly 
-  RF digest in encrypted form to the vehicle-located RF receiver, 
- vehicle-located RF receiver decrypting the RF digest to generate the metric and assess whether the metric satisfies the threshold for granting access to the vehicle, wherein the RF digest provides radio-frequency-spectrum data which is specific to transmissions sent from one of the RF receivers to the other of the RF receivers, directly and without an intervening transmission system including RF transceivers to provide a malicious relay or an RF relay communication’ in combination with all of the other claim requirements.
- encrypted RF signal to measure amplitude, given spectral line and time of flight associated with transmission. 

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2020/0122686 to Siswick et al. (hereinafter known as "Siswick”) and U.S. Patent 11,037,387 to Elangovan et al. (hereinafter known as "Elangovan”).

As per claim 1 Siswick teaches, a method comprising comprising: 
comparing a first RF background observed at a vehicle-located RF receiver that is part of a vehicle-located circuit secured to a vehicle, with a second RF background observed for a wireless-communications vehicle-access circuit that includes another RF receiver (Siswick para 67-70 and 71-73 Fig 6 element 110, 154 and 124 checks RF signal strength and validation of response which is second RF Background signal), and in response, producing a distance metric indicative of a degree of similarity between the first RF background and the second RF background (Siswick para 71-73 and 78 Fig 6 element 110, 154 and 124 checks RF signal strength based on distance metrics between FOB, device and vehicle along with signal strength); and 
Siswick further teaches distance metric satisfying threshold in para 76-78 where if the driver is out of range then authentication of the user invalidates the user. 
Siswick does not teach however Elangovan teaches, 
communicating data between the vehicle-located circuit and the wireless-communications vehicle-access circuit and granting access to the vehicle, via the wireless-communications vehicle-access circuit (Elangovan col 10 lines 1 – 25 teaches denying access to vehicle based on distance metrics which covers claimed limitation).  
Siswick teaches access system to vehicle with comparison of first, second and multiple communication system (abstract). Siswick does not teach however Elangovan teaches access to vehicle based on distance metrics threshold (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Siswick of comparion of multiple communication messages between FOB and vehicle with the invention of Elangovan with access based on vehicle distance metrics. The motivation for doing so would be to enhance security PEPS passive entry passive start system by securing Key Fob distance metrics to prevent Relay attack (col 1 line 15-25). 

As per claim 2 combination of  Siswick-Elangovan teaches, the method of claim 1, wherein the vehicle is an automobile and the wireless-communications vehicle-access circuit is a key fob associated with a wireless-communications key-entry circuit in the automobile, and wherein each of the RF receivers is configured to monitor a common range of an RF frequency spectrum spanning frequencies used by disparate RF communications systems to communicate disparate sets of information respective to and on behalf of the disparate RF communications systems (Siswick para 46-48 teaches comparing frequency ranges from 30kHz to 300 kHz with range of 433 MHz which is common range of PEPS / RF and LF mechanism).
As per claim 3 combination of  Siswick-Elangovan teaches, the method of claim 1, further including monitoring the first RF background and the second RF background in response to vehicle-access requests via the wireless-communications vehicle-access circuit, and wherein the metric provides a distance measurement estimating a proximity relationship between the vehicle-located circuit and the wireless-communications vehicle-access circuit (Siswick para 72-75 teaches distance measurement from element 154 device transmitter to vehicle-device).
As per claim 4 combination of  Siswick-Elangovan teaches, the method of claim 1, wherein the metric provides a distance measurement estimating a proximity relationship between the vehicle and the wireless-communications vehicle-access circuit, the proximity relationship corresponding to a maximum distance for a user to visualize the vehicle while securing the wireless-communications vehicle-access circuit (Siswick para 56 and 75-78 teaches proximity measuring from LF field / access device and vehicle).
As per claim 8 combination of  Siswick-Elangovan teaches, the method of claim 1, further including the wireless-communications vehicle-access circuit monitoring RF spectrum and using from the monitored RF spectrum at least one type of RF signals as a reference for timing-based distance bounding, and wherein the metric is at least partly based on the reference; said at least one type of RF signals including one or more of the following: at least one television broadcast signal; and/or at least one radio broadcast signal (Siswick para 12, 18 and 46 teaches RF range which generally covers from 3 to 300 GHz).
As per claim 9 combination of  Siswick-Elangovan teaches, the method of claim 1, further including the wireless-communications vehicle-access circuit monitoring RF spectrum and using ultra-wideband (UWB) RF transmissions from the monitored RF spectrum for UWB-based distance bounding, and wherein the metric is at least partly based on the UWB-based distance bounding (Siswick para 49 teaches UWB bounding with vehicle and key fob frequency range). 
As per claim 10 combination of  Siswick-Elangovan teaches, the method of claim 1, wherein communicating data between the vehicle-located circuit and the wireless-communications vehicle-access circuit includes communicating multiple handshake-response communications (Siswick para 30 teaches handshaking process between communications device / vehicle over multiple channels). 
As per claim 12 combination of  Siswick-Elangovan teaches, the method of claim 1, further including using the RF receivers to mitigate a possible interference ensuing from undesired or malicious RF signals which are not specific to an RF signal identification for a location common to the first and second RF backgrounds by adjusting at least one RF signal parameter used by the RF receivers to observe the first and second RF backgrounds; said at least one RF signal parameter including one or more of the following: timings or time duration used for the RF receivers observing the first and second RF backgrounds; and assessing if the transmission directions of certain RF signals in the first and second RF backgrounds appear to be co-located (Siswick para 67-70 and 71-73 Fig 6 element 110, 154 and 124 checks RF signal strength and validation of response which is second RF Background signal).

As per claim 13 combination of  Siswick-Elangovan teaches, the method of claim 1, further including the RF receivers monitoring a signal transmission from a certain television/radio broadcast station and, in response, providing the metric based at least in part on assessing whether the certain television/radio broadcast station is closer to the vehicle-located circuit as secured to the vehicle than to the wireless-communications vehicle-access circuit that includes the other RF receiver (Siswick para 59 teaches multiple communication frequency commonly used in TV / Radio broadcast range). 
As per claim 14 combination of  Siswick-Elangovan teaches, the method of claim 1, further including the RF receivers monitoring an encrypted signal transmission from a certain television/radio broadcast station and, in response, providing the metric based at least in part on decryption of the signal transmission and assessing whether the certain television/radio broadcast station is closer to the vehicle-located circuit as secured to the vehicle than to the wireless-communications vehicle-access circuit that includes the other RF receiver (Siswick para 59 teaches multiple communication frequency commonly used in TV / Radio broadcast range). 
Claim 15
Claim 15 is rejected in accordance with claim 1.

As per claim 16 combination of  Siswick-Elangovan teaches, the apparatus of claim 15, wherein the data-processing circuit is communicatively integrated with the vehicle-located circuit, and the wireless-communications vehicle-access circuit is part of a key fob (Siswick para 42, Fig 1 element 12 teaches vehicle with key fob which covers claimed limitation).
Claim 17
Claim 17 is rejected in accordance with claim 9.

Claim 18
Claim 18 is rejected in accordance with claim 10.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Siswick et al US Patent 2020/0122686 
Elangovan et al US Publication 11,037,387
Preradovic et al US Publication 2020/0384951
Golgiri et al US Publication 2019/0227539
Golsch et al US Publication 2018/0103414
Bhagwat et al US Patent 11,301,800

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/           Examiner, Art Unit 2431